PER CURIAM.
Appellants appeal from the district court’s order affirming the bankruptcy court’s order granting Appellee relief from the automatic stay to pursue a state court action. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Boury, Inc. v. Ormet, Nos. CA-01-134-5, BK-01-51663, AP-01-5175 (N.D.W.Va. Aug. 23, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.